Citation Nr: 0711179	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-32 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral condition 
of the knees, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1982 until 
October 2002, including a tour of duty in the Southwest Asia 
Theater of Operations from September 1990 until March 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

On September 13, 2006, prior to the promulgation of a 
decision in the appeal, the veteran withdrew his claims for 
entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD), a hand disorder, claimed as a tingling 
feeling, degenerative joint disease, and exposure to 
chemicals and oil files, and his claim for entitlement to an 
increased evaluation for residuals of a fracture of the 2nd-
3rd metatarsals of the left foot.  38 C.F.R. §§ 20.202, 
20.204 (2006).  As such, these issues are not presently 
before the Board.

Although the veteran specifically applied for arthritis of 
the knees, a review of the record indicates that the 
veteran's primary contention is that a knee condition arose 
as a result of his service.  The veteran has service during 
the Persian Gulf War, in the Persian Gulf theater of 
operations.  The Board has therefore recharacterized the 
issues for consideration to more accurately reflect the 
provisions of law under which the appeal must be considered 
on remand. See 38 C.F.R. § 3.317(b)(1) through (13) (2006); 
see 38 C.F.R. § 19.35 (Providing that the RO's certification 
of an appeal is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required on his part.




REMAND

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established for a Persian Gulf 
veteran who develops a chronic disability resulting from an 
undiagnosed illness which became manifest during active 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2006. 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Objective indications of a chronic disability 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Signs or symptoms which may be manifestations 
of an undiagnosed illness include, but are not limited to, 
fatigue, signs or symptoms involving the skin, headaches, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 38 C.F.R. § 3.317(b).

In the present case, the veteran's Form DD 214 reflected a 
tour of duty in the Southwest Asia Theater of Operations.  
Additionally, the VA outpatient treatment records document 
complaints and treatment for joint pain, specifically in the 
knees.  However, the RO has only advised and analyzed the 
veteran's claim on the basis of direct service connection, 
without consideration of a theory of presumptive service 
connection, specifically the presumptive provisions related 
to service during the Persian Gulf War. See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  The law provides that with regard 
to all claimed disorders, VA must also ascertain whether 
there is any basis (e.g., direct, presumptive or secondary) 
to indicate that the claimed disorders were incurred by any 
incident of military service. Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).

Furthermore, under the duty to assist, a medical examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4).   See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  In the 
present case, the veteran's clearly served in the Southwest 
Theater of Operations.  Additionally, the veteran is 
competent to provide lay evidence in reporting joint pain.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board is of the opinion that a VA examination 
should be obtained.  




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide a new letter 
of notification consistent with 
38 U.S.C.A. § 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  This letter 
should include the current criteria 
required to substantiate a claim arising 
under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

2.  The veteran should be afforded a VA 
examination of the joints to ascertain the 
nature and etiology of all disorders that 
may be present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and the examination render an 
opinion as to the following: 
		
a) Are there any current diagnosed 
conditions related to the veteran's 
knee pain?

b) If there are currently diagnosed 
disabilities, the examiner is requested 
to express an opinion as to whether the 
currently diagnosed conditions are 
chronic in nature and whether the 
conditions are causally or 
etiologically related to any incident 
of the veteran's active service.  

c)  If there is no diagnosed condition, 
whether those signs and symptoms 
exhibited by the veteran may be 
manifestations of an undiagnosed 
illness or medically unexplained 
chronic multisymptom illness. 

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.


When the development requested has been completed, the claims 
for entitlement to service connection for a bilateral knee 
condition should again be reviewed by the RO on the basis of 
the additional evidence.  If the benefits sought are not 
granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).






